 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDFirst National Bank of Pueblo and Office and Profes-sional Employees International Union, Local 5,AFL-CIO. Case 27-CA-5475January 24, 1979DECISION AND ORDERBY MEMBERS JENKINS. MURPHY, AND TRUESDALEOn March 3, 1978, Administrative Law JudgeRichard D. Taplitz issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Respon-dent filed a brief in opposition to those exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered Ihe record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.For the reasons set forth below, we do not agreewith the Administrative Law Judge's dismissal of thecomplaint's allegations that Respondent violatedSection 8(a)(l) by interfering with the Union's solici-tation of employees and Section 8(a)(3) and (1) bydischarging employee Judy Whorton.I. INTERFERENCE WITH THE SOLICITATION OF EMPLOYEESOn the day before the Board-conducted election,union representative Joe McGee distributed leafletson public property-a sidewalk-at the bank's en-trance used by employees on breaks and at lunch-time. McGee, who was unable to distinguish employ-ees from customers, began handing leaflets to allinterested individuals approximately half an hourprior to the scheduled lunch break. After about 15minutes, Respondent's president, Armstrong, askedMcGee why he was passing out handbills to custom-ers. McGee explained his actions. Armstrong thenstated, "that's a pretty chicken s- thing to be doing"and went back into the bank. McGee continued dis-tributing the leaflets and Armstrong returned withRespondent's chairman of the board, Johnston.Johnston hovered, spread-eagled, over McGee andprevented McGee from handing out a leaflet bygrabbing it out of his hands saying, "Oh no youdon't." Armstrong and Johnston then left.The Administrative Law Judge found that sincethe General Counsel failed to show that the rights ofany employee to receive information from the Union240 NLRB No. 49was infringed by Respondent's above conduct, andinasmuch as the entire incident arose fromJohnston's belief that McGee was leafletting custom-ers. Respondent did not violate Section 8(a)(1). Wedisagree. It is well established that an employer can-not legally interfere with a union's solicitation of em-ployees when it takes place on a public street anddoes not obstruct the ingress or egress from theEmployer's premises. It is uncontroverted that Mc-Gee was on the public sidewalk and that he did notblock the entrance to the bank. McGee testified thathe knew that employees used the entrance at lunch-time and that he intended to catch them at the begin-ning of the lunch period. As noted above, McGeecould not distinguish employees from customers, sohe distributed leaflets to anyone who was interested.Consequently, it is clear that McGee was attemptingto solicit Respondent's employees, as part of theUnion's campaign to organize them, and that Section7 of the Act protects such activity. Therefore, there isno basis for Respondent's trying to prohibit such ac-tivly on a public street and Respondent, by interfer-ins with McGee's organizing efforts, violated Section8(a)(l) of the Act.'11. DISCHARGE OF VWHORTONJudy Whorton was a union observer at the Board-conducted election on May 4. Whorton was an excel-lent employee whose work was often praised by Re-spondent's officials. Approximately 3 days after theelection, Whorton's supervisor, Lessar, told Whortonthat she (Whorton) was getting a raise. Whorton re-plied that she did not believe it because she thoughtthat Respondent's vice president was not happy withher being an observer for the Union. Lessar statedthat she was not happy about it either, and shewlshed that Whorton had not done it. About July 12.Lessar informed Whorton that she wanted to pro-mote her.On Saturday, July 16, Whorton telephoned Lessarand informed Lessar of her (Whorton) grandfather'sdeath and inquired about the funeral leave policy.About I hour later, Whorton learned that the grand-father of a friend of hers had died and that the fu-neral would be on Monday, July 18. On Monday,Lessar called Whorton and told her that she couldhave that Thursday off for her grandfather's funeral.Whorton informed Lessar that she would not be inthat day (Monday) because she had a funeral of avery close friend to attend. Lessar asked whether shehad any leave time accumulated so that she could bepaid for the day. Whorton replied no, but that sheC (ompare. I.ant, l)ru Srev Irprured. 88 N I.RB 584 ( 195(). FIRST NATIONAL BANK OF PUEBLO185would take leave without pay. Lessar said "okay."On Tuesday, Whorton was discharged for takingtime off, assertedly without authorization.Although the Administrative Law Judge conclud-ed that Respondent did not establish its defense thatWhorton was discharged for an unauthorized ab-sence,2he found that, in view of the Respondent'slack of union animus, its favorable treatment ofWhorton after the election, and the lapse in time be-tween the election on May 4 and her discharge onJuly 19, General Counsel had not established thatthere was a causal connection between Whorton'sunion activity and her discharge. Accordingly. theAdministrative Law Judge dismissed the 8(a)(3) and(I) allegation of the complaint. We disagree.The record establishes that Whorton notified hersupervisor that she was not going to be at work onthe Monday in question and that Lessar granted herpermission or reasonably caused Whorton to believethat she had permission to be absent. Thus, as foundby the Administrative Law Judge, the evidence doesnot support the unauthorized absence rationale ofRespondent. If the stated motive for a discharge isfound to be false, it can be inferred that the motive isan unlawful one which Respondent desires to con-ceal, at least where the surrounding facts tend toreinforce that inference.3Based upon the foregoing, we infer that Whorton'sdischarge was motivated by some consideration thatRespondent had purposefully failed to reveal and,contrary to the Administrative Law Judge, that theonly motive apparent from this record is union ani-mus. The inference of union animus is supported byRespondent's unlawful interference with the Union'ssolicitation of Respondent's employees and Lessar'sstatements to Whorton regarding Respondent's nega-tive attitude toward her being a union observer.Hence, we conclude that Whorton's discharge wascaused by her engaging in protected concerted activi-ty and that the reason proffered by Respondent forthe discharge was no more than a transparent ration-alization intended to hide the real cause of the dis-charge. Accordingly, we find that Respondent's pre-textual discharge of Whorton violated Section 8(a)(3)and (1) of the Act.2 The Administrative Law Judge based his conclusion on the fact thatWhorton could easily have assumed she was given permission to take theday off without pay, that the following day Whorton told a supervlsor thatshe believed that she had permission to be absent, that Lessar told Whlrtonthat she (Lessar) felt that she was partly at fault for not explaining it clearl.and that Whorton a good employee. was fired without any prior warning3Shattuck Denn Mining Corporation (Iron King Branch) s'. 1. R .362F.2d 466. 470 (9th (ir. 1966)R -. ME I)Having found that Respondent has engaged in cer-tain unfair labor practices, we shall order it to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent violated Section8(a)(3) and (I) of the Act by discriminatorily dis-charging Whorton, we shall order that Respondentoffer to fully and immediately reinstate her to herformer job or. if that job no longer exists, to a sub-stantially equivalent job. We shall also order Respon-dent to make her whole for any loss of earnings shemay have suffered by reason of the discriminationagainst her, by payment of a sum of money equal tothat which she would have earned from the date ofher unlawful discharge, less her net earnings, if any.,during such period, to be computed in the mannerprescribed in F. W. Woolworth Company, 90 NLRB289 (1950). Interest on the backpay shall be comput-ed as set forth in our decision in Florida Steel Corpo-ration, 231 NLRB 651 (1977).4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,First National Bank of Pueblo, Pueblo, Colorado, itsofficers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Interfering with the Union's solicitation of em-ployees.(b) Discharging or otherwise discriminatingagainst employees for supporting or engaging in ac-tivities on behalf of Office and Professional Employ-ees International Union, Local 5, AFL-CIO, or any)ther labor organization.(c) In any other manner interfering with or at-tempting to restrain or coerce employees in the exer-cise of the rights guaranteed them in Section 7 of theAct.2. Take the following action necessary to effectu-ate the policies of the Act:(a) Offer Judy A. Whorton full and immediate re-instatement to her former job or, if that job no longerexists, to a substantially equivalent position, with fullseniority, privileges, and benefits, and make herwhole for any losses she may have suffered becauseof the discrimination practiced against her, in accor-dance with the provisions set forth in the section ofthis Decision entitled "Remedy."(b) Post at its Pueblo. Colorado. facility. copies of4 See. generall , l/ P.lhin, & lHeruin (, 138 Nl RB 716 19h62 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe attached notice marked "Appendix." 5 Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 27, after being duly signed by itsauthorized representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 27, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.MEMBER TRUESDALE, dissenting in part:I agree with my colleagues that Respondent, byinterfering with Union Representative McGee's or-ganizing efforts, violated Section 8(a)(1) of the Act. Iwould affirm the Administrative Law Judge's conclu-sion, however, for the reasons given by him, that thedischarge of Judy Whorton was not in violation ofSection 8(a)(3) of the Act.5 In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interfere with a union's solicita-tion of our employees.WE WILL NOT discharge or otherwise discrimi-nate against our employees for supporting or en-gaging in activities on behalf of Office and Pro-fessional Employees International Union, Local5, AFL-CIO, or any other labor organization.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their Section 7 rights.WE WILL offer Judy Whorton full and immedi-ate reinstatement to her former job or, if that jobno longer exists, to a substantially equivalent po-sition without prejudice to her seniority or anyother rights and privileges previously enjoyed,and WE WILL make her whole for her loss of earn-ings because of our discrimination against her,plus interest.FIRST NATIONAL BANK OF PUEBLODECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ. Administrative Law Judge: Thiscase was heard at Pueblo, Colorado, on December 6, 1977.The charge was filed on July 22, 1977, by Office and Pro-fessional Employees International Union, Local 5, AFL-CIO, herein called the Union. The complaint, which issuedon August 30, 1977, and was amended on September 23,1977, alleges that First National Bank of Pueblo, hereincalled Respondent or the bank, violated Section 8(a)(1)and (3) of the National Labor Relations Act, as amended.IssuesThe primary issues are:1. Whether Respondent threatened employees thatMountain Banks (the holding company that owned Re-spondent) would not have a unionized bank or agree toany union contract, and would sell the bank and removethe trust department to Denver if the employees selectedthe Union to represent them.2. Whether Respondent violated Section 8(a)(l) of theAct by interfering with the solicitation of employees by aunion representative.3. Whether Respondent violated Section 8(aX3) and (1)of the Act by discharging Judy Whorton because of heractivities on behalf of the Union.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Briefs, whichhave been carefully considered, were filed on behalf of theGeneral Counsel and Respondent.Upon the entire record of the case and from my observa-tion of the witnesses and their demeanor, I make the fol-lowing:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Colorado corporation with its principaloffice and place of business at 5th and Main Street,Pueblo, Colorado, is engaged in the business of providingbanking services. Respondent annually has a gross volumeof business in excess of $1 million and annually engages ininterstate financial transactions in excess of $100,000 fromits location in Pueblo, Colorado. It annually furnishesbanking services valued in excess of $50,000 to personswho annually purchase goods valued in excess of $50,000from points directly outside Colorado. The complaint al-leges, the answer admits, and I find, that Respondent is anemployer within the meaning of Section 2(6) and (7) of theAct.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act. FIRST NATIONAL BANK OF PUEBLO187III THE AILLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Union began an organizational drive among Re-spondent's employees in mid-January 1977, and on March15, 1977, filed a petition for an election.' An election whichthe Union lost, was held on May 4, 1977. Objections werefiled and later withdrawn. The results of the election werecertified as final on June 10, 1977.The complaint alleges that on April 26, an official ofRespondent met with employees and made coercive re-marks to undermine the Union; that on May 3, Respon-dent interfered with the Union's solicitation of employeesoutside the bank; and that on July 19, Respondent dis-charged Judy A. Whorton, who was a union observer atthe election, because of her union activities.B. The 8(a)(l) AllegationsI. The April 26, 1977, meetingSometime in March 1977, Respondent's cashier, Bunce,met with the employees in the various departments of thebank. He spoke to the employees about the benefits theemployees received from the bank. The Union was notmentioned.2In early April 1977. J. Robert Armstrong, Respondent'spresident,3found an anonymous message in the bank sug-gestion box. The message said that management had beentelling the employees of the benefits that the bank was giv-ing them and asked what the profits were that the employ-ees were making for the bank. Armstrong responded bywriting on the message the statement that the bank wasplanning to discuss its financial picture with each depart-ment after the first quarterly report was out for 1977.The bank has nine different departments with a total ofapproximately 120 regular employees and approximately 8part-timers. Near the end of April 1977, Armstrong heldseparate meetings for each of the nine departments. Themeeting for the trust department was held on April 26.1977. There were approximately nine employees in that de-partment and all of them attended. One of those employeeswas Judy A. Whorton, the alleged discriminatee.Whorton testified to the following: Armstrong spokeabout the progress the bank had made with relation toother banks in town and compared the wages in their bankand other banks. He said that if the Union came in, thebank's holding company, Mountain Banks, would notagree to a unionized bank and one thing that could happenwould be that the trust department would be moved totThe unit was: "All employees emploed hb the emploer at ts 5th andMain Street and Ist and Main Street facility in Pueblo. Colorado. nludigofficers, hut excluding all managerial personnel. the president. the exciutiJevice president, the vice president of installment loans, the cashier. the senlorvice president, trust officers. supervlsors. confidential employees and guardsas defined in the Act.":There is no allegation Ihat anthing said al thoe meetings violated theAct.Respondent admits and I find that Armstrong is an agent f Respon-dentDenver or Colorado Springs. He also said that if the Unioncame in Mountain Banks would sell the bank to anotherholding company, that he would lose his job. that he likedhis job, and that he would like the employees to vote "no"in the election.Armstrong acknowledged in his testimony that he spoketo the trust department employees on April 26, 1977. How-ever, he flatly denied all of Whorton's testimony concern-ing how Mountain Banks or Respondent would respond tounionization. He testified that he did not talk about unionsat all. Armstrong testified that at the nine different meet-ings he held he discussed the financial affairs of Respon-dent and went into such matters as dividend policies andwage scales. After each presentation he opened the meetingup for questions. According to Armstrong, one of the em-ployees asked whether the trust department was going tobe moved; he replied that some 4 years before there hadbeen discussion concerning a merger of the trust depart-ment with the trust department of a bank in ColoradoSprings, and that the bank was thinking of having surveysdone in order to consider improving its system. Armstrongtestified that sometime during the meeting an employeeasked a question concerning the Union but he avoided an-suering that question.Jim Hadley is an administrative assistant in the trustdepartment. He voted in the election. Hadley was a leadero,' an employee committee against the Union and he sentout information on behalf of that committee with his nameas chairperson. Hadley was present during the April 26meeting. His testimony corroborated that of Armstrong.Hadley averred that Armstrong spoke to the employeesabout the internal policies and finances of the bank andwhat they meant to the average employee, that Armstrongdid not talk about anything concerning the Union or labororganizations, and that Armstrong did not say anythingabout how Mountain Banks felt about the Union or thepossible sale of the bank. Hadley testified that one of theemployees said that he had heard rumors that the bank wasthinking about consolidating trust departments and thatArmstrong replied that they were considering consolida-tion but that no decisions had been made. According toIladley there were rumors in the bank that if the Unionwere voted in the bank might shut down its trust depart-ment, but nothing of that nature was said at the meeting.As set forth above, Whorton testified that Armstrongmade a number of coercive remarks concerning union ac-tivity at the April 26 meeting. Armstrong flatly deniedmaking those remarks and his testimony was corroboratedby Hadley. None of those witnesses was completely disin-terested. Whorton is an alleged discriminatee. The animusstemming from the remarks attributed to Armstrong couldhelp her establish that she was fired in violation of the Act.Armstrong, as president of Respondent. also has an inter-est in the outcome of this case. Hadley, as a leader of thecommittee against the Union, could hardly be called disin-terested. Under these circumstances, a credibility determi-nation would have been made much simpler if additionalwitnesses had been called on the matter. Armstrong hadmeetings in all of the bank's departments. He spoke tomore than 100 employees at the various meetings. Eightother employees were present at the very meeting about 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich Whorton testified. However, General Counsel calledno witness to corroborate Whorton's testimony. Credibilitycan never be determined by merely counting the number ofwitnesses on each side, but Hadley's corroboration ofArmstrong's testimony cannot be ignored. While givingweight to the possibility that Hadley might have been bi-ased, his testimony was straightforward and quite believa-ble. I credit Armstrong and Hadley rather than Whortonand find that the General Counsel has not established by apreponderance of the credible evidence that Armstrongmade the unlawful remarks alleged in paragraphs V(a), (b),and (c) of the complaint.2. The incident outside the bank on May 3, 1977Joseph F. McGee is an International representative forthe Office and Professional Employees InternationalUnion, and since May 1977 he has been a trustee for Local5 of that Union. About 10:30 a.m. on May 3, 1977, whichwas a day before the election, McGee was distributing leaf-lets at the front entrance of the bank. That entrance isnormally used by customers. Employees only use it atlunchtime or if they go on a break. Lunchtime begins at I Ia.m. McGee was at the bank too early for the lunch breakand he was handing out handbills to customers. One of thecustomers asked Respondent's president, Armstrong, whythe man was standing there handing out handbills. Arm-strong went outside and asked McGee why McGee waspassing out handbills to the customers when there were notany employees around. McGee replied that he could notdistinguish between employees and customers. Armstrongresponded by saying "that's a pretty chicken shit thing tobe doing" and then Armstrong went back into the bank.Shortly thereafter Robert Johnston, Respondent's chair-man of the board,4came into the bank and Armstrong toldhim what was going on. Armstrong and Johnston thenwent outside where Johnston spoke to McGee. Johnstonput his stomach against McGee's belt and asked McGeewhat the hell he was doing. McGee replied that he waspassing out handbills to people on the street. Johnston saidthat they were customers, not employees. Johnston thenstood in a spread-eagle fashion hovering over McGee 5 andsaid, "How about if I do this." Shortly, thereafter a manand woman were entering the bank and McGee attemptedto hand them leaflets. Johnston, who was still hoveringover McGee, grabbed a leaflet out of McGee's hand andsaid, "Oh, no you don't." Johnston and Armstrong thenleft and went into the bank. McGee continued to distributeleaflets for 10 or 15 minutes when an employee he recog-nized came by. He asked the employee to call the police.When a policeman arrived, McGee said that he had feltphysically harassed and threatened and that he had beenprevented from handing out leaflets, so he wanted to makea complaint against Johnston. McGee requested the po-liceman to talk to Johnston about the matter. The po-liceman went into the bank and then came out and saidRespondent admits and I find that Johnston s an agent of RespondentMcGee, in his testimony. used expressions such as "spread eagle" and"hovering." There was little detail concerning the exact ph'sical relallon-ship of the parties.that he had had a conversation with Johnston, and thatthings should be all right. At the time of this incident Mc-Gee was on the public sidewalk and he was not blockingthe door. He did not know whether anyone in the bankcould see what had happened.6Employees have the right to receive information from aunion and an employer can interfere with that right only invery limited circumstances where a lawful no-solicitationrule is applied. An employer cannot lawfully interfere withsuch communication when it takes place in a public streetand where it does not interfere with ingress or egress fromhis establishment. However, the General Counsel has notestablished that the right of any employee to receive infor-mation from the Union was infringed. Johnston's concernwas with the distribution of handbills to customers ratherthan to employees. There is no showing that the one hand-bill that Johnston took was being given to an employee.McGee may have felt threatened by Johnston's "hoveringover" him, but it was a transient incident that had nomeaningful impact. McGee called the police and receivedassurances that things should be all right. The entire inci-dent involved a petty, momentary squabble which arosefrom Johnston's belief that McGee was handing out circu-lars to customers. I find that the General Counsel has notestablished by a preponderance of the credible evidencethat Armstrong and Johnston unlawfully interfered withMAcGee in his lawful solicitation of employees support asalleged in paragraph V(d) of the complaint.C. The Discharge of Whorton1. The events preceding the alleged unauthorized absenceJudy A. Whorton was hired as a senior clerk typist andreceptionist in Respondent's trust department on January31, 1977. She was discharged on July 19, 1977. Respondentcontends that she was discharged because of an unauthor-ized absence from work. The General Counsel contendsthat the discharge was motivated by her union activity.The Union's organizational drive began in mid-January1977, and the Union held biweekly meetings from thenuntil the election on May 4, 1977. Whorton attended mostof those meetings and at some of them she took blankauthorization cards. She signed one of the cards. Whortonwas one of the two union observers at the election.7Respondent's representatives saw Whorton act as theunion observer at the election on May 4, 1977. At thatpoint Respondent had knowledge that Whorton was ac-tively associating herself with the union cause.86 hese findings are based on a composite of the credible testimony ofMcGee and Armstrong. Johnston did not testify.7Union Representative McGee testified that he had difficulty obtainingunion observers because the employees thought that the) might be fired iftheN acted on behalf of the Union. Even if McGee's belief as to the feelingsof the employees was accurate. there is no basis in the record for finding theRespondent as responsible for inculcating such a fear.I here is no basis in the record for inferring that Respondent had knowl-edge of Whorlon's union activities prior to that time .anruc (orporationand TirttrAe & Maonning (vol (orporaion 231 NLRB 858; Samsonrte Corpo-rllton Inc,, 206 N RB 343, 349 (1973) FIRST NATIONAL BANK OF PUEBLO189Whorton performed her work well. Frank B. Martinez,Respondent's assistant vice president,9acknowledged inhis testimony that Whorton was a good employee.Whorton's work was often praised by Respondent's offi-cials. She was hired at $515 a month. In February she wasincluded in a departmental raise which increased her payto $560 a month. When she had been employed for 3months she was given an evaluation in which she receivedtwo excellent, two above average, and one average ratingfor the five criteria listed. The only complaint she receivedwas from a supervisor who said she did not smile enough.About 3 days after the May 4, 1977, election, Whortonwas called into the office of her immediate supervisor, Vi-vian Lessar.'°They went over Whorton's evaluation andLessar said that Whorton was getting a raise. Whorton re-plied that she did not believe it because she thought thatVonhaney (one of Respondent's officials) was not too hap-py with her for being an observer for the Union. Lessarsaid that she was not happy about it either, and that shewished the witness had not done it." Whorton was given araise of $30 a month to $590 a month. Prior to that timeshe did not know how much the raise would be. Later otheremployees told her that the $30 a month was the most thatany employee had received. The raise was not automaticbut was based on what Respondent thought she was worth.About July 12 or 13, 1977, I week before the discharge,Lessar told Whorton that she wanted to promote Whortonto the security desk. That would have meant another raisein addition to a promotion.On Monday, July 18, 1977, Whorton did not report towork under circumstances which Respondent contendsamounted to an unauthorized absence. She was dischargedthe following day, July 19, 1977.2. The alleged unauthorized absenceOn Saturday, July 16, 1977, Whorton learned that hergrandfather had died. A few hours later she called her im-mediate supervisor, Lessar, at Lessar's home. Whorton saidthat her grandfather had died and she wanted to knowwhat Respondent's funeral policy was concerning whetherher grandfather was considered immediate family and howmany days off she would receive as funeral leave. Lessarsaid that she did not know but that she would check thehandbook and call back Monday morning before Whortoncame to work.About I hour after Whorton spoke to Lessar on July 16,1977, Whorton learned that the grandfather of a friend ofhers had died and that his funeral would be the followingMonday, July 18, 1977.At 7:10 a.m. on Monday, July 18, Lessar called Whortonon the telephone and read to her the section of Respon-dent's handbook relating to funeral leave.'2Whorton said:Part of his responsibility as assistant ice president related to personnel.and he took an active role In hiring, firing and disciplining employees I findthat he was a supervisor within the meaning of the Act.i0 Respondent admits and I find that Lessar was a supervisor within themeaning of the ActThese findings are based on the credited testimony of Whorton lesardid not take the stand Counsel for Respondent represented on the recordthat Lessar has recently undergone a ver, serious operation and that waswhfi she was not called as a witness.The relevant sections of that handbook read:"In other words, I would only have one day off for mygrandfather's funeral" and Lessar answered in the affirma-tive. Whorton told Lessar that she needed Thursday off forthe funeral and Lessar replied, "Yes, you have it." Whor-ton then said, "I would like to inform you that I will not beable to work today." Lessar asked the reason and Whortonreplied that she had a funeral to attend that day. WhenLessar asked who it was, Whorton replied that it was not arelative but that it was someone she felt very close to. Les-sar asked whether Whorton had any personal time accu-mulated so that she could be paid. Whorton replied thatshe did not and that she would take it without pay, but thatshe wanted to let Lessar know that she would not be there.Lessar said, "okay." 13Later the same day, Lessar explained Whorton's absenceto Respondent's vice president, Martinez. Lessar told Mar-tinez of her conversations with Whorton the preceding Sat-urday and that morning. According to the credited testi-mony of Martinez, the report he received from Lessar was,in substance, that Whorton told Lessar that she would notbe at work that day because she was attending a funeral ofher best friend's grandfather, that Lessar told Whortonthat an employee had to use either personal time or vaca-tiun time for the funeral of a friend, that Whorton said thatshe did not have either, and that she would be in to workon Tuesday and Wednesday and then would be off Thurs-day for her grandfather's funeral.Lessar asked Martinez what he wanted to do about thesituation and Martinez replied that he would check and getback to her.Later that morning Martinez spoke to Respondent'spresident, Armstrong, about Whorton's absence. Martineztestified that he went to Armstrong because at that pointhe considered Whorton's absence to be unauthorized inthat Lessar did not give permission for her to have the dayoff, and Whorton simply stated that she would be off. Mar-tinez reported to Armstrong what Lessar had told him.Martinez incorrectly reported that on Saturday Whortontold Lessar that she wanted the following Monday off forher grandfather's funeral. Armstrong told Martinez to talkto Whorton when she returned the next morning, and aftert'ley listened to her side, they would make a decision.On Tuesday, July 19, 1977, when Whorton reported forwork, Martinez spoke to her. Martinez asked why she hadnot been to work the previous day. She replied that she hada funeral to attend and explained the circumstances. Marti-nez asked why she took the full day off for her friend'sfuneral and Whorton replied that she thought employeesreceived the full day off for a friend's funeral. MartinezOne day off, with pas, will be granted for death of other relativesOther relatives shall consist of any relative not included in the immedi-ate family such as grandparents.For the death of a close friend you may take paid time off under ourPersonal Time-Off Polic, or Vacation time~ The above findings are based on the credible testimony of Whorion. A,explained above. Lessar was unavailable to testify through the fault of noneof the parties. Without Lessar's testimony. it is difficult to determine wheth-er her "okas" remark at the end of the conversation was an authorizationfor Whorton to take Monday off or simply an acknowledgment ofWhorton's statement that she would not work that das As set forth below.it appears that when .essar reported the incident to higher-ranking officials.she did not tell them hatl he had authorlied the abhsence 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid that the only time an employee could take time off fora friend's funeral was when the employee had accumulatedpersonal or vacation time. Whorton said that she was notaware of that, and she had talked to Lessar. Martinezasked whether Lessar gave permission for her to take theday off. Whorton replied that Lessar did not say that shecould not take the day off, that when she informed Lessarthat she would not be at work that day the only thing thatLessar asked was whether she had personal time so that shewould be paid for it, and that when she said that she didnot have the time, Lessar said, "okay." 14After speaking to Whorton, Martinez met with Lessarand Armstrong. There was a discussion concerning wheth-er the Monday off was supposed to have been for hergrandfather's or her friend's funeral, which indicated thateven with all the prior discussion, they did not have theirfacts straight. They decided that Whorton had not askedfor or received permission to take July 18 off and had sim-ply told them that she would not be there. They concludedthat it was an unauthorized absence and that she should beterminated.Shortly thereafter, Martinez called Whorton into his of-fice and discharged her. He told her that the discharge wasfor taking time off without authorization. She replied thatshe was sorry, and that it must have been a misunderstand-ing. Later that day when Whorton was clearing out herdesk, Lessar approached her. Lessar said that she was sorryto see Whorton go because she was a good worker. Lessaralso said that she had fought for Whorton, and that she feltit was partly her fault in that she did not explain thingsclearly enough to Whorton. She offered to give Whorton arecommendation for a job, and later she did give such arecommendation.Armstrong testified that Whorton was discharged for un-authorized absence and not for union activity.The General Counsel contends that Whorton was treat-ed differently than comparable employees and that the dis-parate treatment indicated an improper motive. The evi-dence does not support that contention. The only otherincident of unauthorized absence involved Vicki Carr onMullenax [sic]. She quit rather than accept a terminationfor unauthorized absence. Respondent did authorize ab-sences in a number of situations. Whorton herself wasgranted an authorized leave. On July 4, 1977, her car brokedown in Texas and she called Lessar, who told her that itwould be all right for her to miss work on July 5. However,except in emergency situations, the company policy wasnot to grant leave without pay unless it was approved sickleave. Respondent considered unauthorized absence a dis-chargeable offense.Martinez credibly testified that he had discharged anumber of other employees. One was discharged after re-ceiving prior discipline because of her attitude toward cus-tomers. Another was fired for excessive absenteeism after14 hese findings are based in the credited teimons )of Wholrton. Marti-nez' testimony concerning that cnsersation was largely crroboratives Al-though Martinez did not testify concerning the ka) remark. he did credi-bl) aver that Whorton told hin that she understood that she had permissionfrom l.essar to take the da off, and that she w as cerN sorrs that she hadmisunderstood.going through certain disciplinary steps. Another was firedfor tardiness after going through similar steps. Companypolicy was to go through disciplinary steps for minor prob-lems. However, unauthorized absence was considered aserious problem and Respondent does not go throughthose disciplinary steps in such cases.Employees have been discharged for excessive absentee-ism. That is very different from unauthorized absenteeism.With excessive absenteeism, all of the absenteeism hasbeen authorized. Under company policy, even authorizedabsenteeism is considered excessive if it exceeds six sepa-rate occurrences in a 12-month period. If an employee callsin sick, he or she is automatically authorized to be absentand company policy is to accept the word of the employeewith regard to sick claims unless there is excessive sickness-es. Employees with excessive absences have been givenwarnings before discharge. However, in those situations, allof the absences have been authorized, and therefore theyare not comparable to situations in which there is an unau-thorized absence.3. Conclusions with regard to the 8(a)(3) allegationWhorton was active on behalf of the Union and acted asthe Union's observer at the election of May 4, 1977. Re-spondent knew that Whorton supported the Union whencompany officials saw her acting as an observer. Thereaf-ter, she was discharged under very questionable circum-stances.Respondent contends that Whorton was discharged foran unauthorized absence on July 18, 1977. The evidencedescribed above establishes that Whorton spoke to her su-pervisor, Lessar, before she was scheduled to report forwork and told her supervisor that she was going to a fu-neral. At that point, if Lessar thought that Whorton shouldreport for work, she could have said so, but she did not.Instead there was a conversation concerning whetherWhorton could be paid for the day off. In the total contextof the conversation, Whorton could easily have assumedthat Lessar was tacitly authorizing her leave without pay.Supervisor Martinez admitted that the following day whenhe questioned Whorton concerning the previous day's ab-sence, Whorton told him that she understood that she hadpermission from Lessar. Later the same day, Lessar toldWhorton that she (Lessar) felt that it was in part her faultin that she did not explain things to Whorton clearlyenough. Whorton, who admittedly was a good employee,was peremptorily fired without any prior warning. Underall the circumstances, I do not believe that Respondent hasestablished its defense. However, that does not necessarilymean that the General Counsel has established its case.In Shattuck Denn Mining Corporation v. N.L.R.B., 362F.2d 466, 470 (9th Cir. 1966)," the court held:Actual motive, a state of mind, being the question, it isseldom that direct evidence will be available that isnot also self-serving. In such cases, the self-servingdeclaration is not conclusive; the trier of fact may in-See also .L.R.B. s. (amco, Inlorporated 369 F.2d 125. 128 (5th Cir.1966h: 4m,,,rilin (ulling Strlirm. I,t 365 F.2d 168. 172 (7th Cir. 1966;:1. R .(ri r t Equipment 1,,I. 307 F.2d 275. 278 (5th ('it. 1962}. FIRST NATIONAL BANK OF PUEBLO191fer motive from the total circumstances proved. Other-wise no person accused of unlawful motive who tookthe stand and testified to a lawful motive could bebrought to book. Nor is a trier of fact-here the trialexaminer-required to be any more naif than is ajudge. If he finds that the stated motive for a dischargeis false, he certainly can infer that there is anothermotive. More than that, he can infer that the motive isone that the employer desires to conceal-an unlawfulmotive-at least where, as in this case, the surround-ing facts tend to reinforce that inference.The "surrounding facts" in the instant case do not tend toreinforce the inference that Respondent had an unlawfulmotive in discharging Whorton.There is no credited evidence that Respondent harboredthe type of hostility toward union activists that would havemotivated it to discharge Whorton because she was an ob-server for the Union.'6As is set forth above, the allegationsin the complaint relating to the independent violations ofSection 8(a)(XI) have not been established by a preponder-ance of the credible evidence. Supervisor Lessar did tellWhorton a few days after the election that she (Lessar) wasnot happy that Whorton had acted as an observer andwished that she had not. However, Whorton, not Lessar,had raised that subject in a discussion. The remark wasmade during a conversation in which Lessar was goingover Whorton's laudatory evaluation and telling her thatshe would get a raise. Thereafter, Lessar told Whorton thatWhorton was being considered for a promotion and anoth-er raise. In total context, Lessar's remark cannot be con-strued as showing a motive for Respondent to dischargeWhorton because of her protected activity.Surrounding circumstances such as the timing of the dis-charge with relation to the date that Respondent obtainedknowledge of Whorton's union activity and the treatmentof Whorton after such knowledge was obtained must alsobe considered.Respondent learned of Whorton's union activism on thedate of the election, May 4, 1977. There is no indication inthe record that Whorton engaged in any union activity af-ter that date. About 3 days after May 4, 1977, Lessar wasgiven a favorable evaluation and a raise. Whorton under-stood from other employees that the $30 per month raiseshe received was more than any other employee had beengiven. She did not know the amount of the raise until shereceived it. The raise was a merit one and could easily havebeen reduced or done away with if Respondent were hos-tile toward Whorton because of her known union activity.On July 4 Lessar authorized Whorton to be absent from16 Cf. J. Rat McDermolt & Co. Inc. 233 NLRB 946. 951 952 (1977)work on July 5 because of car repairs. No hostility wasshown to Whorton in that regard.On July 12 or 13, 1977, Lessar spoke to Whorton aboutpromoting her to the security desk and giving her both apromotion and a raise. It is most unlikely that Lessarwould have made such remarks if Respondent harbored ananimus against Whorton because of her known union ac-tivity.Whorton was discharged on July 19, 1977. Respondentknew of her union activity on May 4, 1977. Thus, 2-1/2months elapsed between Respondent's knowledge of herunion activity and the discharge. During those 2-1/2months, there were several incidents as described aboveindicating that Respondent bore no hostility toward Whor-ton. The Union lost the May 4, 1977 election, objectionswere filed which were later withdrawn, and the results ofthe election were certified on June 10, 1977. By July) 19,1977, Respondent had little reason to be concerned aboutunionization and it would have had little to gain by dis-charging a union adherent at that late date. While unlawfuldischarges are sometimes made for pure revenge or forlong range effect, the evidence in this case does not supportsuch a conclusion.The insubstantial nature of Respondent's defense raisesdoubts in this case. However, the surrounding circumstan-ces are not such as to warrant an inference that Respon-dent's motive was unlawful. Of particular importance is thelack of proof that Respondent harbored the type of unionanimus that would make it plausible to believe that Re-spondent's motive was unlawful. The favorable treatmentthat Whorton received after Respondent knew of her unionactivity also indicates a lack of animosity against Whorton.The 2-1/2-month interval between Respondent's knowl-edge of her union activity and the discharge must also beconsidered. Viewing the record as a whole, I find that theGeneral Counsel has not established by a preponderanceof the credible evidence that there was a causal connectionbetween Whorton's union activity and her discharge, orthat Respondent violated Section 8(a)(3) as alleged in thecomplaint.CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The General Counsel has not established by a pre-ponderance of the credible evidence that Respondent vio-lated the Act as alleged in the complaint.[Recommended Order for dismissal omitted from publi-cation.l